DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.
 
Response to Amendment
The Amendment filed March 24, 2022 has been entered. Claims 1-6, 8-16 and 18-19 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No claims are presently being interpreted under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-11, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahon et al. (US 2016/0270679 A1) (hereinafter – Mahon) in view of Lapinlampi et al. (US 2009/0247893 A1) (hereinafter – Lapinlampi).

Regarding claim 1, Mahon discloses A medical method of automatically improving signals received from a patient's physiological system comprising (Abstract and entire document):
delivering stimulation signals to a nerve pathway of a patient with electrical pulses via electrodes placed over the nerve pathway to generate a plurality of resultant evoked potentials (EPs) based on a plurality of electrophysiological responses (ERs) (Para. [0009], “outputting a plurality of time-locked electrical stimuli to a stimulating electrode positioned on a body;”);
recording the plurality of resultant EPs (Para. [0009], “recording a plurality of resultant electrical waveforms received from a recording electrode positioned on the body, the resultant electrical waveforms generated by the body's nervous system in response to the time-locked electrical stimuli;”);
generating an ensemble average waveform (EA), the generating comprising averaging a subset of the plurality of ERs (FIG. 11 and 12);
denoising the EA to generate a denoised EA comprising a denoised signal, the denoising comprising (Para. [0116], “Each EP may be initially filtered to remove unwanted instrumentation noise to better present the electrophysiological response of the system of interest. The EPs may be filtered based on likelihood estimation.”):
comparing the denoised EA to a previously denoised EA (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”);
determining whether a change has occurred in the denoised EA relative to the previously denoised EA (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”); 
and generating, based on the determination that the change has occurred, an alert (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”).
Mahon fails to disclose decomposing, hierarchically, the EA using a series of filter banks, wherein filter coefficients of the series of filter banks used in the hierarchical decomposition are derived from a mother wavelet, and wherein the decomposing comprises applying a first wavelet transform:
iterating the hierarchical decomposition of the EA, the hierarchical decomposition of the EA filtering high-frequency noise from the EA; 
applying a coefficient threshold to the filter coefficients; and
applying a second wavelet transform to the EA, the second wavelet transform using the mother wavelet derived from an electrophysiological response of interest; 
However, in the same field of endeavor, Lapinlampi teaches decomposing, hierarchically, the EA using a series of filter banks, wherein filter coefficients of the series of filter banks used in the hierarchical decomposition are derived from a mother wavelet, and wherein the decomposing comprises applying a first wavelet transform (Para. [0034], “FIG. 3 illustrates an embodiment of the invention employing discrete wavelet transform filter bank 30 according to the Mallat algorithm for carrying out the morphological pattern extraction operation.” And “The impulse responses depend on the mother wavelet used. After the filtering, part of the samples, typically half, is discarded in a downsampling process 33. The downsampled output of the high-pass filter 32 constitutes the wavelet coefficients (so-called detail coefficients) of the respective decomposition level, while the downsampled output of the low-pass filter 31 (so-called approximate coefficients) may be supplied to the next decomposition level.”):
iterating the hierarchical decomposition of the EA, the hierarchical decomposition of the EA filtering high-frequency noise from the EA (Para. [0034], “FIG. 3 illustrates an embodiment of the invention employing discrete wavelet transform filter bank 30 according to the Mallat algorithm for carrying out the morphological pattern extraction operation.” And “The impulse responses depend on the mother wavelet used. After the filtering, part of the samples, typically half, is discarded in a downsampling process 33. The downsampled output of the high-pass filter 32 constitutes the wavelet coefficients (so-called detail coefficients) of the respective decomposition level, while the downsampled output of the low-pass filter 31 (so-called approximate coefficients) may be supplied to the next decomposition level.”); 
applying a coefficient threshold to the filter coefficients (Para. [0035], “The increase may be linear or nonlinear (e.g. exponential). The weights may also be chosen based on the magnitude of the coefficients. For example, by setting the weights of very small coefficients to zero their contribution to the responsiveness index can be eliminated. Another possibility is to give more weight to small coefficients to enhance the more subtle changes in the first measure. The (weighted) sum obtained may further be scaled to a predetermined scale, such as [0 to 100], thereby to provide more illustrative responsiveness values to the user. Low values then indicate that no or few response patterns were detected.”); and
applying a second wavelet transform to the EA, the second wavelet transform using the mother wavelet derived from an electrophysiological response of interest (Para. [0034], “FIG. 3 illustrates an embodiment of the invention employing discrete wavelet transform filter bank 30 according to the Mallat algorithm for carrying out the morphological pattern extraction operation.” And “The impulse responses depend on the mother wavelet used. After the filtering, part of the samples, typically half, is discarded in a downsampling process 33. The downsampled output of the high-pass filter 32 constitutes the wavelet coefficients (so-called detail coefficients) of the respective decomposition level, while the downsampled output of the low-pass filter 31 (so-called approximate coefficients) may be supplied to the next decomposition level.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Mahon to include a decomposition as taught by Lapinlampi in order to enable efficient detection (Para. [0034], “Thus, the invention enables a multiresolution analysis that may detect desired waveforms corresponding to different time scales. This enables efficient detection of waveforms of desired types.”).
Regarding claim 3, Mahon and Lapinlampi teach The method of Claim 1, Mahon further discloses further comprising comparing the denoised EA to a threshold EA (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”).
Regarding claim 4, Mahon and Lapinlampi teach The method of Claim 3, Mahon further discloses wherein the threshold EA includes the previously denoised EA (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”).
Regarding claim 5, Mahon and Lapinlampi teach The method of Claim 3, Mahon further discloses further comprising determining a change between the denoised EA and the threshold EA (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”).
Regarding claim 6, Mahon and Lapinlampi teach The method of Claim 5, Mahon further discloses further comprising indicating an alert that the change between the denoised EA and the threshold EA has occurred (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”).
Regarding claim 8, Mahon and Lapinlampi teach The method of Claim 1, Mahon further discloses further comprising transmitting information to other devices in a surgical environment thereby allowing the devices to manually or automatically identify changes between the denoised EA and the previously denoised EA (Para. [0151], “store the baseline in memory in a historical log; compare received EP readings to the current baseline; determine whether a change has occurred in a sequence of EPs, such as, for example, by performing a process such as any process described with reference to FIGS. 13A-19; identify when alerts are appropriate; transmit alerts and other information to the display device 2160 for display; receive requests for data from users via transmission of signals from the display device 2160; transmit the requested data to the display device 2160; etc.”).
Regarding claim 9, Mahon and Lapinlampi teach The method of Claim 1, Mahon further discloses further comprising: obtaining information from an anesthesia or blood pressure machine (Para. [0065], “For example, a technologist may mentally disregard changes to waveforms that are observed within a time frame following the application of an anesthetic agent or declining waveforms that are observed concurrently with declining blood pressure or heart rate.”);
and determining when changes in EPs are due to anesthesia or blood pressure changes (Para. [0075], ” The display unit 160 may display various information on a graphical user interface (GUI), such as, for example, but not limited to, biographical information of a patient, suggested locations of electrodes, stimulation parameters, areas being stimulated and recorded, baseline and current signal traces, historical trends in signals, relevant changes in signals, location of signal changes, quality of recorded signals, position of electrodes, alerts due to significant changes in signals, and proposed movements to mitigate detrimental signal changes.”).
Regarding claim 10, Mahon and Lapinlampi teach The method of Claim 1, Mahon further discloses further comprising displaying the denoised EA on a monitor device (Para. [0151], “store the baseline in memory in a historical log; compare received EP readings to the current baseline; determine whether a change has occurred in a sequence of EPs, such as, for example, by performing a process such as any process described with reference to FIGS. 13A-19; identify when alerts are appropriate; transmit alerts and other information to the display device 2160 for display; receive requests for data from users via transmission of signals from the display device 2160; transmit the requested data to the display device 2160; etc.”).
Regarding claim 11, Mahon discloses An automated evoked potential analysis system for improved monitoring, detecting and identifying changes to a patient's physiological system, wherein the system comprises (Abstract and entire document):
an input device for obtaining electrical potential data from the patient's physiological system after application of stimulation to a patient's nerve pathways (Para. [0009], “outputting a plurality of time-locked electrical stimuli to a stimulating electrode positioned on a body;”)
 at least one processor (Para. [0153], “In various embodiments, the display device 2160 includes a processor, memory with application software stored in the memory, and one or more input/output devices (e.g., mouse, keyboard, touchscreen, monitor, etc.) that allow it to receive inputs from a user and display graphical outputs to the user.”);
and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (Para. [0153], “In various embodiments, the display device 2160 includes a processor, memory with application software stored in the memory, and one or more input/output devices (e.g., mouse, keyboard, touchscreen, monitor, etc.) that allow it to receive inputs from a user and display graphical outputs to the user.”):
causing stimulation of a nerve pathway of a patient with electrical pulses via electrodes placed over the nerve pathway to generate a plurality of resultant electrical waveforms (EPs) based on a plurality of electrophysiological responses (ERs) (Para. [0009], “outputting a plurality of time-locked electrical stimuli to a stimulating electrode positioned on a body;”);
recording the plurality of resultant EPs (Para. [0009], “recording a plurality of resultant electrical waveforms received from a recording electrode positioned on the body, the resultant electrical waveforms generated by the body's nervous system in response to the time-locked electrical stimuli;”);
generating an ensemble average waveform (EA), the generating comprising averaging a subset of the plurality of ERs (FIG. 11 and 12);
denoising the EA to generate a denoised EA comprising a denoised signal, the denoising comprising (Para. [0116], “Each EP may be initially filtered to remove unwanted instrumentation noise to better present the electrophysiological response of the system of interest. The EPs may be filtered based on likelihood estimation.”): 
comparing the denoised EA to a previously denoised EA (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”);
determining whether a change has occurred in the denoised EA relative to the previously denoised EA (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”);
and generating, based on the determination that the change has occurred, an alert (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”).
Mahon fails to disclose decomposing, hierarchically, the EA using a series of filter banks, wherein filter coefficients of the series of filter banks used in the hierarchical decomposition are derived from a mother wavelet, and wherein the decomposing comprises applying a first wavelet transform:
iterating the hierarchical decomposition of the EA, the hierarchical decomposition of the EA filtering high-frequency noise from the EA; 
applying a coefficient threshold to the filter coefficients; and
applying a second wavelet transform to the EA, the second wavelet transform using the mother wavelet derived from an electrophysiological response of interest; 
However, in the same field of endeavor, Lapinlampi teaches decomposing, hierarchically, the EA using a series of filter banks, wherein filter coefficients of the series of filter banks used in the hierarchical decomposition are derived from a mother wavelet, and wherein the decomposing comprises applying a first wavelet transform (Para. [0034], “FIG. 3 illustrates an embodiment of the invention employing discrete wavelet transform filter bank 30 according to the Mallat algorithm for carrying out the morphological pattern extraction operation.” And “The impulse responses depend on the mother wavelet used. After the filtering, part of the samples, typically half, is discarded in a downsampling process 33. The downsampled output of the high-pass filter 32 constitutes the wavelet coefficients (so-called detail coefficients) of the respective decomposition level, while the downsampled output of the low-pass filter 31 (so-called approximate coefficients) may be supplied to the next decomposition level.”):
iterating the hierarchical decomposition of the EA, the hierarchical decomposition of the EA filtering high-frequency noise from the EA (Para. [0034], “FIG. 3 illustrates an embodiment of the invention employing discrete wavelet transform filter bank 30 according to the Mallat algorithm for carrying out the morphological pattern extraction operation.” And “The impulse responses depend on the mother wavelet used. After the filtering, part of the samples, typically half, is discarded in a downsampling process 33. The downsampled output of the high-pass filter 32 constitutes the wavelet coefficients (so-called detail coefficients) of the respective decomposition level, while the downsampled output of the low-pass filter 31 (so-called approximate coefficients) may be supplied to the next decomposition level.”); 
applying a coefficient threshold to the filter coefficients (Para. [0035], “The increase may be linear or nonlinear (e.g. exponential). The weights may also be chosen based on the magnitude of the coefficients. For example, by setting the weights of very small coefficients to zero their contribution to the responsiveness index can be eliminated. Another possibility is to give more weight to small coefficients to enhance the more subtle changes in the first measure. The (weighted) sum obtained may further be scaled to a predetermined scale, such as [0 to 100], thereby to provide more illustrative responsiveness values to the user. Low values then indicate that no or few response patterns were detected.”); and
applying a second wavelet transform to the EA, the second wavelet transform using the mother wavelet derived from an electrophysiological response of interest (Para. [0034], “FIG. 3 illustrates an embodiment of the invention employing discrete wavelet transform filter bank 30 according to the Mallat algorithm for carrying out the morphological pattern extraction operation.” And “The impulse responses depend on the mother wavelet used. After the filtering, part of the samples, typically half, is discarded in a downsampling process 33. The downsampled output of the high-pass filter 32 constitutes the wavelet coefficients (so-called detail coefficients) of the respective decomposition level, while the downsampled output of the low-pass filter 31 (so-called approximate coefficients) may be supplied to the next decomposition level.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Mahon to include a decomposition as taught by Lapinlampi in order to enable efficient detection (Para. [0034], “Thus, the invention enables a multiresolution analysis that may detect desired waveforms corresponding to different time scales. This enables efficient detection of waveforms of desired types.”).
Regarding claim 13, Mahon and Lapinlampi teach The system of Claim 11, Mahon further discloses wherein the operations further comprises comparing the denoised EA to a threshold EA (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”).
Regarding claim 14, Mahon and Lapinlampi teach The system of Claim 13, Mahon further discloses wherein the threshold EA includes the previously denoised EA (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”).
Regarding claim 15, Mahon and Lapinlampi teach The system of Claim 14, Mahon further discloses wherein the operations further comprise determining a change between the denoised EA and the threshold EA (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”).
Regarding claim 16, Mahon and Lapinlampi teach The system of Claim 13, Mahon further discloses wherein the operations further comprise indicating an alert that a change between the denoised EA and the threshold EA has occurred (Para. [0118], “Once the current baseline response is determined, the current response is then characterized relative to the current baseline and previous response. For example, characterization may be at least one of a Euclidean distance, a pseudo-correlation, a cross-correlation, or an energy ratio between the current response and current baseline. Energy ratio may be the ratio of the energy between the current response and the current baseline.”).
Regarding claim 18, Mahon and Lapinlampi teach The system of Claim 11, Mahon further discloses wherein the operations further comprise transmitting information to other devices in a surgical environment thereby allowing the devices to manually or automatically identify changes between the denoised EA and the previously denoised EA (Para. [0151], “store the baseline in memory in a historical log; compare received EP readings to the current baseline; determine whether a change has occurred in a sequence of EPs, such as, for example, by performing a process such as any process described with reference to FIGS. 13A-19; identify when alerts are appropriate; transmit alerts and other information to the display device 2160 for display; receive requests for data from users via transmission of signals from the display device 2160; transmit the requested data to the display device 2160; etc.”).
Regarding claim 19, Mahon and Lapinlampi teach The system of Claim 11, Mahon further discloses wherein the operations further comprise: obtaining information from an anesthesia or blood pressure machine (Para. [0065], “For example, a technologist may mentally disregard changes to waveforms that are observed within a time frame following the application of an anesthetic agent or declining waveforms that are observed concurrently with declining blood pressure or heart rate.”);
and determining when changes in EPs are due to anesthesia or blood pressure changes (Para. [0075], ” The display unit 160 may display various information on a graphical user interface (GUI), such as, for example, but not limited to, biographical information of a patient, suggested locations of electrodes, stimulation parameters, areas being stimulated and recorded, baseline and current signal traces, historical trends in signals, relevant changes in signals, location of signal changes, quality of recorded signals, position of electrodes, alerts due to significant changes in signals, and proposed movements to mitigate detrimental signal changes.”).


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahon et al. (US 2016/0270679 A1) (hereinafter – Mahon) in view of Lapinlampi et al. (US 2009/0247893 A1) (hereinafter – Lapinlampi) in further view of Fu (US 9095266 B1).

Regarding claim 2, Mahon and Lapinlampi teach The method of Claim 1, Mahon fails to disclose wherein the denoising further comprises: attenuating noise components from the transformed EA by decomposing the transformed EA; and
wherein the second wavelet transform comprises an inverse transform applied to the transformed EA to generate the denoised EA.
However, in the same field of endeavor, Fu teaches wherein the denoising further comprises: attenuating noise components from the transformed EA by decomposing the transformed EA (FIG. 1A and 1B and associated paragraphs); and
wherein the second wavelet transform comprises an inverse transform applied to the transformed EA to generate the denoised EA (FIG. 1A and 1B and associated paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Mahon to include a reconstruction as taught by Fu in order to identify clean signals for diagnosis (Summary, “means for processing the measured brainwave signals to obtain clean brainwave signals; means for matching the clean brainwave signals to a database of brainwave signals for neurological/mental conditions to identify the patient's mental status; and means for applying therapeutic treatment to the patient based on the identified condition”).
Regarding claim 12, Mahon and Lapinlampi teach The system of Claim 11, Mahon fails to disclose wherein the denoising further comprises: attenuating noise components from the transformed EA by decomposing the transformed EA; and
wherein the second wavelet transform comprised an inverse transform applied to the transformed EA to generate the denoised EA.
However, in the same field of endeavor, Fu teaches wherein the denoising further comprises: attenuating noise components from the transformed EA by decomposing the transformed EA (FIG. 1A and 1B and associated paragraphs); and
wherein the second wavelet transform comprised an inverse transform applied to the transformed EA to generate the denoised EA (FIG. 1A and 1B and associated paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Mahon to include a reconstruction as taught by Fu in order to identify clean signals for diagnosis (Summary, “means for processing the measured brainwave signals to obtain clean brainwave signals; means for matching the clean brainwave signals to a database of brainwave signals for neurological/mental conditions to identify the patient's mental status; and means for applying therapeutic treatment to the patient based on the identified condition”).


Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                 




/DEVIN B HENSON/Primary Examiner, Art Unit 3791